FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForSeptember 27, 2010 Commission File Number: 001-10306 The Royal Bank of Scotland Group plc RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K: 27September 2010 Royal Bank of ScotlandN.V. Agrees to Sale ofits Chilean Business RBSN.V. has announced today that ithasreached an agreement to sellits Chilean business to The Bank of Nova Scotia (Scotiabank). The transaction is subject to regulatory approvals and is due to completeduring Q4 2010. This sale follows the sale of the RBS Colombia business to Scotiabank, the agreed sale of the RBS Argentina branch business to Banco Comafi S.A. and the sale of the offshore loan book covering assets from Argentina, Chile and Venezuela, and demonstrates strong progress against our strategic plan. RBS will continue to have a footprint in Latin America focused in Mexico and Brazil. For further information: Richard O'Connor Investor Relations +44 (0) 20 7672 1758 Group Media Centre Tel: +44(0)131523 4205 END Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  Date: 27 September 2010 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
